Citation Nr: 0836576	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-26 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to special monthly compensation (SMC) on the 
basis of the need for regular aid and attendance of another 
person or by reason of being housebound

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and a caregiver


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The veteran has active service from November 1962 to July 
1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
appellant's claim of entitlement to SMC on the basis of the 
need for regular aid and attendance of another person or by 
reason of being housebound.

In June 2008, the veteran testified before the undersigned 
Veterans Law Judge, seated at the RO in St. Petersburg, 
Florida.  A transcript of the hearing has been associated 
with the claims file. 

During the hearing in June 2008, the veteran's representative 
raised the issues of entitlement to service connection for 
additional disabilities and entitlement to increased 
disability ratings for service-connected disabilities.  
Specifically, the veteran's representative stated that the 
veteran filed a claim for service connection for a right 
shoulder disability at the time he filed his July 2005 Notice 
of Disagreement as to the issue of SMC on the basis of the 
need for regular aid and attendance of another person or by 
reason of being housebound.  A review of the claims file 
reveals that the veteran did submit a claim for service 
connection for a right shoulder disability at the time he 
filed his July 2005 Substantive Appeal, not his Notice of 
Disagreement which was actually dated in April 2004. The RO 
has not yet addressed this issue.  During the course of the 
hearing, the veteran's representative also raised the issue 
of service connection for a left shoulder disability.  The 
veteran's representative stated that the veteran's right and 
left shoulder disabilities are secondary to his service-
connected residuals, torn medial and lateral menisci, left 
knee, and degenerative joint disease, right knee.

In addition, the veteran's representative stated that the 
veteran filed an informal claim for service connection for 
depression in a statement dated in January 2004.  The RO has 
not yet addressed this issue

Furthermore, during the course of the hearing, the veteran's 
representative raised the issues of increased severity of the 
veteran's service-connected chronic lumbosacral strain and 
residuals, torn medial and lateral menisci, left knee, and 
degenerative joint disease, right knee.

Accordingly, the six issues that are referred back to the RO 
for appropriate action are:  (1) service connection for a 
right disability secondary to the veteran's service-connected 
knee disabilities, residuals, torn medial and lateral 
menisci, left knee, and degenerative joint disease, right 
knee; (2) service connection for a left shoulder disability 
secondary to the veteran's service-connected knee 
disabilities, residuals, torn medial and lateral menisci, 
left knee, and degenerative joint disease, right knee; (3) 
service connection for depression; (4) increased disability 
rating for service-connected chronic lumbosacral strain; (5) 
increased disability rating for service-connected residuals, 
torn medial and lateral menisci, left knee; and (6) increased 
disability rating for service-connected degenerative joint 
disease, right knee.

The issue on appeal, entitlement to SMC on the basis of the 
need for regular aid and attendance of another person or by 
reason of being housebound is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that he is entitled to SMC based upon 
the need for regular aid and attendance or by reason of being 
housebound as a result of service-connected and nonservice-
connected disabilities.
 
The record reflects that the veteran has numerous 
disabilities which require his caregiver to provide him 
considerable assistance.  The record additionally reflects 
that the veteran is not service-connected for several 
disabilities, which have been noted to additionally limit his 
mobility.

The veteran was last afforded a VA examination in 2003.  VA's 
duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  It is unclear 
whether the veteran may be considered housebound, or in need 
of regular aid and attendance as a result of his various 
service-connected disabilities, chronic lumbosacral strain, 
residuals, torn medial and lateral menisci, left knee, and 
degenerative joint disease, right knee, or whether the 
veteran's lack of mobility is primarily the result of his 
nonservice-connected disabilities, to include but not limited 
to hypertension, hyperlipidemia, sleep apnea, chronic 
obstructive pulmonary disease, asthma, gastroesophageal 
reflux disorder, hypogonadism, morbid obesity, atrial 
fibrillation, and probable neuropathy of the bilateral lower 
extremities.  As such, the Board finds that a remand for an 
examination and opinion is in order.

Further, during the June 2008 hearing, the veteran's 
representative stated that the veteran had for submission, an 
Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance dated in June 2008.  The veteran's 
representative specifically noted that they were not waiving 
RO consideration of this additional evidence.  To ensure that 
the appellant's procedural rights are protected, insofar as 
he is afforded the opportunity for RO adjudication of his 
claim on the merits in the first instance, the Board must 
return the case to the RO, for its initial consideration of 
this additional evidence.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a new 
VA housebound/aid and attendance 
examination to determine the effect that 
the veteran's service-connected 
disabilities have on the veteran's 
housebound status, as well as his ability 
to perform daily functions and/or his 
ability to protect himself from hazards 
and dangers incident to his daily 
environment.  The examiner should also 
certify whether the daily services of a 
regular attendant are needed.  It is 
recommended that the examiner utilize VA 
Form 21-2680 in reporting his or her 
findings. The claims file should be made 
available to the examiner for review in 
connection with the examination. All 
indicated studies should be performed, 
and all findings reported in detail.  See 
38 C.F.R. §§ 3.350(b)(i), 3.352(a) 
(2007).

2.  After ensuring any other necessary 
development has been completed, the 
RO/AMC should readjudicate the 
appellant's claim for SMC based on the 
need for regular aid and attendance and 
based on account of being housebound.  
The RO should consider the Examination 
for Housebound Status or Permanent Need 
for Regular Aid and Attendance dated in 
June 2008 as well as the findings of 
the VA examination described above, and 
any other additional development 
peformed on the claim.  If the decision 
remains adverse to the appellant, issue 
a supplemental statement of the case to 
the appellant and his representative.  
Allow the appropriate time for 
response, and then return the case to 
the Board.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

